Citation Nr: 0326392	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  98-07 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for Wolff-Parkinson-White Syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1993 to March 1997, 
including service in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, that granted, in pertinent part, 
the veteran's claim of entitlement to service connection for 
Wolff-Parkinson-White Syndrome, evaluating it as zero percent 
(non-compensably) disabling.  The veteran has perfected a 
timely appeal.

It is noted that, by rating decision issued in March 2001, 
the RO increased the evaluation on the veteran's service-
connected Wolff-Parkinson-White Syndrome to 10 percent 
disabling.

Because the veteran has disagreed with the initial disability 
rating assigned to his service-connected Wolff-Parkinson-
White Syndrome, the Board notes that all of the evidence 
considered in the initial rating following the grant of 
service connection in December 1997 must be considered when 
this claim is re-adjudicated by the RO.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).

REMAND

The Board observes that, during the pendency of this appeal, 
the rating criteria for evaluating disabilities due to 
atrioventricular block, which are applicable to the veteran's 
claim, were revised effective January 12, 1998.  See 62 Fed. 
Reg. 65219 (Dec. 11, 1997) (codified at 38 C.F.R. § 4.104, 
Diagnostic Code 7015 (2003)).  The Board also notes that, to 
date, neither the veteran nor his service representative have 
been notified of the revised rating criteria for evaluating 
disabilities due to atrioventricular block.  In this regard, 
the Board notes that, where, as here, the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In light of the 
revision of the rating criteria for evaluating disabilities 
due to atrioventricular block, on remand, the RO should 
advise the veteran and his service representative of the 
former and revised Diagnostic Code 7015 and an updated 
examination should be accomplished in order to determine the 
current nature and extent of the veteran's service-connected 
Wolff-Parkinson-White Syndrome.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(hereinafter, the "Court") invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002), and any other 
applicable legal precedent.

2.  The RO should provide the veteran and 
his representative with a copy of the 
criteria contained in the former and 
revised Diagnostic Code 7015.

3.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: a heart 
examination to determine the current 
nature and extent of his service-
connected Wolff-Parkinson-White Syndrome.  
Send the claims folder to the examiner(s) 
for review.  Request that this 
examination specifically include all 
standard studies and tests, including a 
stress test (or exercise testing) and a 
chest x-ray.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth.  
Based on a review of the claims file, and 
based on the results of the VA heart 
examination, the examiner(s) should be 
asked to address the following questions:

(a) Does a workload of greater than 5 
METs (or metabolic equivalents), but not 
greater than 7 METs, result in dyspnea, 
fatigue, angina, dizziness, or syncope; 
or is there evidence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-
ray?

(b) Has the veteran experienced more than 
one episode of acute congestive heart 
failure in the past year; or does a 
workload of greater than 3 METs, but not 
greater than 5 METs, result in dyspnea, 
fatigue, angina, dizziness, or syncope; 
or is there evidence of left ventricular 
dysfunction with an ejection fraction of 
30 to 50 percent?

(c) Does the veteran suffer from chronic 
congestive heart failure; or does a 
workload of 3 METs or less result in 
dyspnea, fatigue, angina, dizziness, or 
syncope; or is there evidence of left 
ventricular dysfunction with an ejection 
fraction of less than 30 percent?

If a laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, the examiner(s) should 
be asked to estimate the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope.

4.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the VCAA), the RO should 
again review the veteran's claim of 
entitlement to an initial disability 
rating in excess of 10 percent on Wolff-
Parkinson-White Syndrome.  As noted 
above, because the veteran has disagreed 
with the initial evaluation assigned to 
his service-connected Wolff-Parkinson-
White Syndrome, all of the evidence 
considered in the initial evaluation 
following the grant of service connection 
in December 1997 must be considered when 
the veteran's claim is re-adjudicated by 
the RO.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

